DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 3/22/2022. Claims 1-20 are pending in the application. Claims 1-3, 5-9, 11-12, 15-17, and 19-20 have been amended. 

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claim 1, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20160360382 A1, hereinafter Gross) in view of Horvitz (US 6021403 A) and Kurapati (US 20160086222 A1).

Regarding Claim 1, Gross discloses a data processing method, comprising:
Collecting ([0008]: While executing the application, the method further includes: collecting usage data), by a server ([00742]: In some embodiments, the application usage history and contact information for the person are retrieved from a server that is remotely located from the electronic device (e.g., one or more servers 502, Figure 5), a real-time data stream ([0246]: In some embodiments of the method of any one of H1-H16, extracting the content item includes analyzing the portion of the voice communication… the voice communication is analyzed in real-time), the real-time data stream including a plurality of usage data for a plurality of content ([0008]: The usage data at least includes one or more actions (or types of actions) performed by the user within the application), 
each of the plurality of usage data indicating (i) content identification information of a respective one of the plurality of content (Fig. 3B; [0747]: Header 340 - 0 indicates that each record 340 - 1 through 340 -z includes an entry ID that uniquely identifies the usage entry) and (ii) one of a plurality of user actions that is performed on the respective one of the plurality of content (Fig. 3B; [0749]: information identifying in-app actions performed (e.g., in-app actions performed 340-1(a)) by the user… information identifying other actions performed (e.g., other actions performed 340-1(b)) by the user), and
(iii) a time stamp of the respective user action ([0747]: In some embodiments, application 1 usage data table 335-1 includes additional fields in addition to the entry ID field, such as a timestamp field that identifies when the usage entry was created and/or stored in the table 335-1); 
generating a user status queue according to the plurality of usage data and the content identification information of the plurality of content ([0746]: FIGS. 3A-3B are block diagrams illustrating data structures for storing application usage data, in accordance with some embodiments. As shown in FIG. 3A, application usage data tables 335 include a collection of data structures, optionally implemented as a collection of tables for each application installed on the device 100 [Fig. 3B, Application 1 Usage Data Table 335-1 corresponds to the user status queue]), 
each of a plurality of queue elements of the user status queue including a respective one of the plurality of usage data and the content identification information indicated by the respective one of the plurality of usage data (Fig. 3B; [0747]: In some embodiments, the usage entries are stored in individual records 340-1 through 340-z and, optionally, a header 340-0 [The usage entries correspond to the queue elements and the header 340-0 corresponds to the content identification information]),
However, Gross does not explicitly teach “each of the plurality of user actions being assigned a behavior weight” and “the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data; in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue, determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue; determining recommended information according to the user status feature; and sending the recommended information to a user terminal.”
On the other hand, in the same field of endeavor, Horvitz teaches the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data (Fig. 7; [Col. 12, lines 58-63]: Upon receiving these events, the event processor may time-stamp each event and store them in local storage 102, such as system memory, in one of several kinds of data structures for storing information, including a database of records or finite circular queue ordered by the time stamp).
Additionally, Kurapti teaches each of the plurality of user actions being assigned a behavior weight ([0055]: In an aspect, a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user… The filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior… A weight may be applied to each of the selected one or more inputs in adjusting; Fig. 7; [0319]: The machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior including a heavier weighting on recent transactions, extended changes in geography, and the like),
in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue (Fig. 2, usage dataset 204; [0027]: methods and systems may comprise… analyzing the transaction data to determine if an aspect of the transaction data meet a criteria set by the merchant… The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time… and the like; [0215]: The loyalty based offer may include a coupon with validity for a limited time period; [usage dataset 204 corresponds to the queue, and criteria such as a coupon with validity for a limited time period corresponds to the queue validity time. See also para [0172], [0175], [0406]), 
determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue (Fig. 53; [0245]: There is an indication of reward level 5314 in the savings opportunity. Actions, such as sharing the opportunity, liking the savings opportunity, accepting the savings opportunity and the like may improve the reward level 5314. The savings opportunity may improve with reward level; [0319]: The machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior); 
determining recommended information according to the user status feature  ([0244]: Referring to FIG. 53, the savings opportunity 5204, 5208 elements are shown in expanded form 5302, 5304, respectively. In this opportunity, a user's prior transaction at Babies R Us triggered a savings opportunity to the store to be offered; [0245]: There is an indication of reward level 5314 in the savings opportunity [the savings opportunity 5204, 5208 correspond to recommended information]); and 
sending the recommended information to a user terminal ([0243:] Referring to FIG. 52, a user's statement is displayed with various rewards indicated in association with particular transactions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Gross with the teachings of Horvitz and Kurapati to include “each of the plurality of user actions being assigned a behavior weight” and “the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data; in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue, determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue; determining recommended information according to the user status feature; and sending the recommended information to a user terminal.”
The motivation for doing so would be to store the information by timestamp, as recognize by Horvitz ([Col. 12, lines 59-60]: the event processor may time-stamp each event and store them in local storage 102), and to dynamically personalize recommended information according to the user status feature, as recognized by Kurapati ([0391]: The rules may involve applying a weight to the one or more inputs in dynamically personalizing the offer, reward, or incentive).

Regarding Claim 2, the combined teachings of Gross, Horvitz, and Kurapati disclose the method according to claim 1. 
Gross further teaches wherein the determining the user status feature comprises: identifying, within a dynamic time window, a subset of the plurality of queue elements in the user status queue according to time stamps indicated by the usage data included in the subset of the plurality of queue elements (See Gross, [1129]: In some implementations, time series modeling can be performed by generating peer forecasts for different windows of time. For example, recent, daily and weekly peer forecasts can be generated by based on recent, daily and weekly event history window specifications; [0747]: In some embodiments, application 1 usage data table 335-1 includes additional fields in addition to the entry ID field, such as a timestamp field that identifies when the usage entry was created and/or stored in the table 335-1); and 
determining the user status feature according to the content identification information indicated by the usage data included in the subset of the plurality of queue elements in the user status queue (See Gross, [1129]: The recent, daily and weekly peer forecasts can then be combined to determine which applications to launch at the current time; Fig. 31_5; [1133]: Diagram 31_530 illustrates a daily history of application launches (e.g., “bundleId” start events) that can be used to determine a user invocation probability for an application. For example, each box of diagram 31_530 represents time windows (e.g., current time of day +−2 hours) in each of a number (e.g., 7) of previous days (e.g., as specified in the window specification of a peer forecast) that can be analyzed to determine the user invocation probability (e.g., peer forecast score) for a particular application (e.g., empty circle)).

Regarding Claim 6, the combined teachings of Gross, Horvitz, and Kurapati disclose the method according to claim 1.  
Kurapati further teaches in response to the time difference between the current time and the time stamp of the least recent user action being not less than the time threshold ([0027]: (Fig. 2, usage dataset 204; [0027]: methods and systems may comprise… analyzing the transaction data to determine if an aspect of the transaction data meet a criteria set by the merchant… The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time… and the like [usage dataset 204 corresponds to the queue, and criteria such as total spending during a period of time corresponds to the queue validity time. Users who do not meet the criteria are not enabled to redeem the savings opportunity. See also para [0031], [0049], [0055]), removing the plurality of queue elements in the user status queue ([0047]: The method may further include eliminating from the step of presenting, savings opportunities from merchants not patronized by the members of the group).

Regarding Claim 7, Gross discloses a server, comprising processing circuitry configured to collect, by a server, a real-time data stream ([00742]: In some embodiments, the application usage history and contact information for the person are retrieved from a server that is remotely located from the electronic device (e.g., one or more servers 502, Figure 5)), the real-time data stream including a plurality of usage data for a plurality of content ([0008]: While executing the application, the method further includes: collecting usage data. The usage data at least includes one or more actions (or types of actions) performed by the user within the application), 
each of the plurality of usage data indicating (i) content identification information of a respective one of the plurality of content (Fig. 3B; [0747]: Header 340 - 0 indicates that each record 340 - 1 through 340 -z includes an entry ID that uniquely identifies the usage entry) and (ii) one of a plurality of user actions that is performed on the respective one of the plurality of content (Fig. 3B; [0749]: information identifying in-app actions performed (e.g., in-app actions performed 340-1(a)) by the user… information identifying other actions performed (e.g., other actions performed 340-1(b)) by the user), and
(iii) a time stamp of the respective user action ([0747]: In some embodiments, application 1 usage data table 335-1 includes additional fields in addition to the entry ID field, such as a timestamp field that identifies when the usage entry was created and/or stored in the table 335-1); 
generating a user status queue according to the plurality of usage data and the content identification information of the plurality of content ([0746]: FIGS. 3A-3B are block diagrams illustrating data structures for storing application usage data, in accordance with some embodiments. As shown in FIG. 3A, application usage data tables 335 include a collection of data structures, optionally implemented as a collection of tables for each application installed on the device 100 [Fig. 3B, Application 1 Usage Data Table 335-1 corresponds to the user status queue]), 
each of a plurality of queue elements of the user status queue including a respective one of the plurality of usage data and the content identification information indicated by the respective one of the plurality of usage data (Fig. 3B; [0747]: In some embodiments, the usage entries are stored in individual records 340-1 through 340-z and, optionally, a header 340-0 [The usage entries correspond to the queue elements and the header 340-0 corresponds to the content identification information]),
However, Gross does not explicitly teach “each of the plurality of user actions being assigned a behavior weight” and “the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data; in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue, determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue; determining recommended information according to the user status feature; and sending the recommended information to a user terminal.”
On the other hand, in the same field of endeavor, Horvitz teaches the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data (Fig. 7; [Col. 12, lines 58-63]: Upon receiving these events, the event processor may time-stamp each event and store them in local storage 102, such as system memory, in one of several kinds of data structures for storing information, including a database of records or finite circular queue ordered by the time stamp).
Additionally, Kurapti teaches each of the plurality of user actions being assigned a behavior weight ([0055]: In an aspect, a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user… The filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior… A weight may be applied to each of the selected one or more inputs in adjusting; Fig. 7; [0319]: The machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior including a heavier weighting on recent transactions, extended changes in geography, and the like),
in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue (Fig. 2, usage dataset 204; [0027]: methods and systems may comprise… analyzing the transaction data to determine if an aspect of the transaction data meet a criteria set by the merchant… The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time… and the like; [0215]: The loyalty based offer may include a coupon with validity for a limited time period; [usage dataset 204 corresponds to the queue, and criteria such as a coupon with validity for a limited time period corresponds to the queue validity time. See also para [0172], [0175], [0406]), 
determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue (Fig. 53; [0245]: There is an indication of reward level 5314 in the savings opportunity. Actions, such as sharing the opportunity, liking the savings opportunity, accepting the savings opportunity and the like may improve the reward level 5314. The savings opportunity may improve with reward level; [0319]: The machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior); 
determining recommended information according to the user status feature  ([0244]: Referring to FIG. 53, the savings opportunity 5204, 5208 elements are shown in expanded form 5302, 5304, respectively. In this opportunity, a user's prior transaction at Babies R Us triggered a savings opportunity to the store to be offered; [0245]: There is an indication of reward level 5314 in the savings opportunity [the savings opportunity 5204, 5208 correspond to recommended information]); and 
sending the recommended information to a user terminal ([0243:] Referring to FIG. 52, a user's statement is displayed with various rewards indicated in association with particular transactions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Gross with the teachings of Horvitz and Kurapati to include “each of the plurality of user actions being assigned a behavior weight” and “the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data; in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue, determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue; determining recommended information according to the user status feature; and sending the recommended information to a user terminal.”
The motivation for doing so would be to store the information by timestamp, as recognize by Horvitz ([Col. 12, lines 59-60]: the event processor may time-stamp each event and store them in local storage 102), and to dynamically personalize recommended information according to the user status feature, as recognized by Kurapati ([0391]: The rules may involve applying a weight to the one or more inputs in dynamically personalizing the offer, reward, or incentive).

Regarding Claim 8, the combined teachings of Gross, Horvitz, and Kurapati disclose the server according to claim 7.
Gross further teaches wherein the processing circuitry is further configured to 
identify, within a dynamic time window, a subset of the plurality of queue elements  in the user status queue according to the time stamps indicated by the usage data included in the subset of the plurality of queue elements (See Gross, [1129]: In some implementations, time series modeling can be performed by generating peer forecasts for different windows of time. For example, recent, daily and weekly peer forecasts can be generated by based on recent, daily and weekly event history window specifications); and 
determine the user status feature according to the content identification information indicated by the usage data included in the subset of the plurality of queue elements in the user status queue (See Gross, [1129]: The recent, daily and weekly peer forecasts can then be combined to determine which applications to launch at the current time; Fig. 31_5; [1133]: Diagram 31_530 illustrates a daily history of application launches (e.g., “bundleId” start events) that can be used to determine a user invocation probability for an application. For example, each box of diagram 31_530 represents time windows (e.g., current time of day +−2 hours) in each of a number (e.g., 7) of previous days (e.g., as specified in the window specification of a peer forecast) that can be analyzed to determine the user invocation probability (e.g., peer forecast score) for a particular application (e.g., empty circle)).

Regarding Claim 12, the combined teachings of Gross, Horvitz, and Kurapati disclose the server according to claim 7.
Kurapati further teaches wherein the processing circuitry is further configured to: in response to the time difference between the current time and the time stamp of the least recent user action being not less than the time threshold ([0027]: (Fig. 2, usage dataset 204; [0027]: methods and systems may comprise… analyzing the transaction data to determine if an aspect of the transaction data meet a criteria set by the merchant… The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time… and the like [usage dataset 204 corresponds to the queue, and criteria such as total spending during a period of time corresponds to the queue validity time. Users who do not meet the criteria are not enabled to redeem the savings opportunity. See also para [0031], [0049], [0055]), removing the plurality of queue elements in the user status queue ([0047]: The method may further include eliminating from the step of presenting, savings opportunities from merchants not patronized by the members of the group).

Regarding Claim 13, the combined teachings of Gross, Horvitz, and Kurapati disclose the data processing method according to claim 1.
Gross further teaches the method being performed by the server, the server comprising one or more processors, a memory, and one or more programs, the one or more programs comprising one or more units that each corresponds to one group of instructions, the one or more processors being configured to execute the instructions (See Gross, [00742]: In some embodiments, the application usage history and contact information for the person are retrieved from a server that is remotely located from the electronic device (e.g., one or more servers 502, Figure 5); [0767]: In some embodiments, the method 600 is governed by instructions that are stored in a non-transitory computer-readable storage medium and that are executed by one or more processors of a device).

Regarding Claim 14, the combined teachings of Gross, Horvitz, and Kurapati disclose a server. 
Gross further teaches a memory, configured to store a computer program running on a processor; and the processor configured to perform the method according to claim 1 when running the computer program (See Gross, [00742]: In some embodiments, the application usage history and contact information for the person are retrieved from a server that is remotely located from the electronic device (e.g., one or more servers 502, Figure 5)); [0767]: In some embodiments, the method 600 is governed by instructions that are stored in a non-transitory computer-readable storage medium and that are executed by one or more processors of a device).

Regarding Claim 15, Gross discloses a non-transitory computer-readable medium storing a program executable by a processor ([0767]: In some embodiments, the method 600 is governed by instructions that are stored in a non-transitory computer-readable storage medium and that are executed by one or more processors of a device) to perform: 
collecting, by a server, a real-time data stream, the real-time data stream including a plurality of usage data for a plurality of content ([0008]: While executing the application, the method further includes: collecting usage data. The usage data at least includes one or more actions (or types of actions) performed by the user within the application), 
each of the plurality of usage data indicating (i) content identification information of a respective one of the plurality of content (Fig. 3B; [0747]: Header 340 - 0 indicates that each record 340 - 1 through 340 -z includes an entry ID that uniquely identifies the usage entry) and (ii) one of a plurality of user actions that is performed on the respective one of the plurality of content (Fig. 3B; [0749]: information identifying in-app actions performed (e.g., in-app actions performed 340-1(a)) by the user… information identifying other actions performed (e.g., other actions performed 340-1(b)) by the user), and
(iii) a time stamp of the respective user action ([0747]: In some embodiments, application 1 usage data table 335-1 includes additional fields in addition to the entry ID field, such as a timestamp field that identifies when the usage entry was created and/or stored in the table 335-1); 
generating a user status queue according to the plurality of usage data and the content identification information of the plurality of content ([0746]: FIGS. 3A-3B are block diagrams illustrating data structures for storing application usage data, in accordance with some embodiments. As shown in FIG. 3A, application usage data tables 335 include a collection of data structures, optionally implemented as a collection of tables for each application installed on the device 100 [Fig. 3B, Application 1 Usage Data Table 335-1 corresponds to the user status queue]), 
each of a plurality of queue elements of the user status queue including a respective one of the plurality of usage data and the content identification information indicated by the respective one of the plurality of usage data (Fig. 3B; [0747]: In some embodiments, the usage entries are stored in individual records 340-1 through 340-z and, optionally, a header 340-0 [The usage entries correspond to the queue elements and the header 340-0 corresponds to the content identification information]),
However, Gross does not explicitly teach “each of the plurality of user actions being assigned a behavior weight” and “the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data; in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue, determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue; determining recommended information according to the user status feature; and sending the recommended information to a user terminal.”
On the other hand, in the same field of endeavor, Horvitz teaches the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data (Fig. 7; [Col. 12, lines 58-63]: Upon receiving these events, the event processor may time-stamp each event and store them in local storage 102, such as system memory, in one of several kinds of data structures for storing information, including a database of records or finite circular queue ordered by the time stamp).
Additionally, Kurapti teaches each of the plurality of user actions being assigned a behavior weight ([0055]: In an aspect, a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user… The filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior… A weight may be applied to each of the selected one or more inputs in adjusting; Fig. 7; [0319]: The machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior including a heavier weighting on recent transactions, extended changes in geography, and the like),
in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue (Fig. 2, usage dataset 204; [0027]: methods and systems may comprise… analyzing the transaction data to determine if an aspect of the transaction data meet a criteria set by the merchant… The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time… and the like; [0215]: The loyalty based offer may include a coupon with validity for a limited time period; [usage dataset 204 corresponds to the queue, and criteria such as a coupon with validity for a limited time period corresponds to the queue validity time. See also para [0172], [0175], [0406]), 
determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue (Fig. 53; [0245]: There is an indication of reward level 5314 in the savings opportunity. Actions, such as sharing the opportunity, liking the savings opportunity, accepting the savings opportunity and the like may improve the reward level 5314. The savings opportunity may improve with reward level; [0319]: The machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior); 
determining recommended information according to the user status feature  ([0244]: Referring to FIG. 53, the savings opportunity 5204, 5208 elements are shown in expanded form 5302, 5304, respectively. In this opportunity, a user's prior transaction at Babies R Us triggered a savings opportunity to the store to be offered; [0245]: There is an indication of reward level 5314 in the savings opportunity [the savings opportunity 5204, 5208 correspond to recommended information]); and 
sending the recommended information to a user terminal ([0243:] Referring to FIG. 52, a user's statement is displayed with various rewards indicated in association with particular transactions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Gross with the teachings of Horvitz and Kurapati to include “each of the plurality of user actions being assigned a behavior weight” and “the user status queue being arranged based on the time stamps of the plurality of user actions indicated by the plurality of usage data; in response to a time difference between a current time and the time stamp of a least recent user action being less than a time threshold, the least recent user action being indicated by one of the plurality of usage data included in one of the plurality of queue elements located at a tail of the user status queue, determining a user status feature according to the content identification information indicated by the plurality of usage data included in the user status queue and the behavior weights assigned to the user actions indicated by the plurality of usage data included in the user status queue; determining recommended information according to the user status feature; and sending the recommended information to a user terminal.”
The motivation for doing so would be to store the information by timestamp, as recognize by Horvitz ([Col. 12, lines 59-60]: the event processor may time-stamp each event and store them in local storage 102), and to dynamically personalize recommended information according to the user status feature, as recognized by Kurapati ([0391]: The rules may involve applying a weight to the one or more inputs in dynamically personalizing the offer, reward, or incentive).

Regarding Claim 16, the combined teachings of Gross, Horvitz, and Kurapati disclose the non-transitory computer-readable medium according to claim 15.
Gross further teaches wherein the stored program is further executable by the processor to perform: 
identifying, within a dynamic time window, a subset of the plurality of queue elements  in the user status queue according to time stamps indicated by the usage data included in the subset of the plurality of queue elements (See Gross, [1129]: In some implementations, time series modeling can be performed by generating peer forecasts for different windows of time. For example, recent, daily and weekly peer forecasts can be generated by based on recent, daily and weekly event history window specifications); and 
determining the user status feature according to the content identification information indicated by the usage data included in the subset of the plurality of queue elements in the user status queue (See Gross, [1129]: The recent, daily and weekly peer forecasts can then be combined to determine which applications to launch at the current time; Fig. 31_5; [1133]: Diagram 31_530 illustrates a daily history of application launches (e.g., “bundleId” start events) that can be used to determine a user invocation probability for an application. For example, each box of diagram 31_530 represents time windows (e.g., current time of day +−2 hours) in each of a number (e.g., 7) of previous days (e.g., as specified in the window specification of a peer forecast) that can be analyzed to determine the user invocation probability (e.g., peer forecast score) for a particular application (e.g., empty circle)).

Regarding Claim 20, the combined teachings of Gross, Horvitz, and Kurapati disclose the non-transitory computer-readable medium according to claim 15.
Kurapati further teaches wherein the stored program is further executable by the processor to perform: 
in response to the time difference between the current time and the time stamp of the least recent user action being not less than the time threshold ([0027]: (Fig. 2, usage dataset 204; [0027]: methods and systems may comprise… analyzing the transaction data to determine if an aspect of the transaction data meet a criteria set by the merchant… The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time… and the like [usage dataset 204 corresponds to the queue, and criteria such as total spending during a period of time corresponds to the queue validity time. Users who do not meet the criteria are not enabled to redeem the savings opportunity. See also para [0031], [0049], [0055]), removing the plurality of queue elements in the user status queue ([0047]: The method may further include eliminating from the step of presenting, savings opportunities from merchants not patronized by the members of the group).

Claims 3-4, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20160360382 A1, hereinafter Gross) in view of Horvitz (US 6021403 A) and Kurapati (US 20160086222 A1), and in further view of Hoang et al. (US 20030163644 A1, hereinafter Hoang).


Regarding Claim 3, the combined teachings of Gross, Horvitz, and Kurapati disclose the method according to claim 1. 
Gross further teaches obtaining newly added usage data (See Gross, [0748]: In some embodiments, each record within the application 1 usage data table 335-1 contains one or more usage entries containing usage data collected while a user interacts with application 1 (e.g., every time the user launches application 1, a new usage entry is created to store collected usage data)).
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “adding a queue element including the newly added usage data and content identification information indicated by the newly added usage data to the tail of the user status queue.”
On the other hand, in the same field of endeavor, Hoang teaches 
adding a queue element including the newly added usage data and content identification information indicated by the newly added usage data to the tail of the user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104; [0046]: FIG. 15 shows the procedure 1500 for adding a queue entry 116 in this implementation of the invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Hoang to include “adding a queue element including the newly added usage data and content identification information indicated by the newly added usage data to the tail of the user status queue”.
	The motivation for doing so would be to indicate a newly available storage location, as recognized by Hoang ([Abstract] of Hoang: A new entry is added to the last queue section to indicate a newly available corresponding storage location).

Regarding Claim 4, the combined teachings of Gross, Horvitz, and Kurapati disclose the method according to claim 3.
Gross further teaches wherein the adding comprises: 
determining whether the content identification information indicated by the newly added usage data is included in the user status queue (See Gross, [0230]: The method further includes: determining whether the content item is currently available on the electronic device); 
deleting one of the queue elements in the user status queue based on the content identification information indicated by the newly added usage data being included in the user status queue, the one of the queue elements including the content identification information indicated by the newly added usage data (See Gross, [1063]: In some implementations, when a client application is removed (e.g., deleted, uninstalled) from mobile device 31_100, attributes created by the client application can be deleted from mobile device 31_100. Moreover, when the client application is removed, event data associated with the client application can be deleted) 
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “updating the user status queue by sequentially moving forward the queue elements located after the deleted queue element in the user status queue; and adding the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue.”
On the other hand, in the same field of endeavor, Hoang teaches
updating the user status queue by sequentially moving forward the queue elements located after the deleted queue element in the user status queue ([0067]: When a random existing entry 116 is dequeued from a queue section 108, the remaining entries 116 on the section 108 are reorganized by shifting entries 116 that were in front of (i.e., older than) the dequeued entry 116 into the place of the dequeued entry 116; Figs. 11 and 12; [0074]: The update process 120 for the sectioned ordered queue 104); and 
adding the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Hoang to include “updating the user status queue by sequentially moving forward the queue elements located after the deleted queue element in the user status queue; and adding the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue.”
The motivation for doing so would be to keep the queue sections in balance, as recognized by Hoang ([0041] of Hoang: Various processes associated with a real storage manager are responsible for keeping the queue sections in balance, updating the queue sections, and removing entries from the queue).

Regarding Claim 9, the combined teachings of Gross, Horvitz, and Kurapati disclose the server according to claim 7.
Gross further teaches wherein the processing circuitry is further configured to 
obtain newly added usage data ([0748]: In some embodiments, each record within the application 1 usage data table 335-1 contains one or more usage entries containing usage data collected while a user interacts with application 1 (e.g., every time the user launches application 1, a new usage entry is created to store collected usage data)); and 
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “add a queue element including the newly added usage data and content identification information indicated by the newly added usage data to the tail of the user status queue.”
On the other hand, in the same field of endeavor, Hoang teaches add a queue element including the newly added usage data and content identification information indicated by the newly added usage data to the tail of the user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104; [0046]: FIG. 15 shows the procedure 1500 for adding a queue entry 116 in this implementation of the invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Hoang to include “add a queue element including the newly added usage data and content identification information indicated by the newly added usage data to the tail of the user status queue”.
The motivation for doing so would be to indicate a newly available storage location, as recognized by Hoang ([Abstract] of Hoang: A new entry is added to the last queue section to indicate a newly available corresponding storage location).

Regarding Claim 10, the combined teachings of Gross, Horvitz, and Kurapati disclose the server according to claim 9.
Gross further teaches wherein the processing circuitry is further configured to 
determine whether the content identification information indicated by the newly added usage data is included in the user status queue ([0230]: The method further includes: determining whether the content item is currently available on the electronic device); 
delete one of the queue elements in the user status queue based on the content identification information indicated by the newly added usage data being included in the user status queue, the one of the queue elements including the content identification information indicated by the newly added usage data ([1063]: In some implementations, when a client application is removed (e.g., deleted, uninstalled) from mobile device 31_100, attributes created by the client application can be deleted from mobile device 31_100. Moreover, when the client application is removed, event data associated with the client application can be deleted) 
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “update the user status queue by sequentially moving forward the queue elements located after the deleted queue element in the user status queue; and add the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue.”
On the other hand, in the same field of endeavor, Hoang teaches
update the user status queue by sequentially move forward the queue elements located after the deleted queue element in the user status queue ([0067] When a random existing entry 116 is dequeued from a queue section 108, the remaining entries 116 on the section 108 are reorganized by shifting entries 116 that were in front of (i.e., older than) the dequeued entry 116 into the place of the dequeued entry 116; Figs. 11 and 12; [0074]: The update process 120 for the sectioned ordered queue 104); and 
add the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Hoang to include “update the user status queue by sequentially move forward the queue elements located after the deleted queue element in the user status queue; and add the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue.”
The motivation for doing so would be to keep the queue sections in balance, as recognized by Hoang ([0041] of Hoang: Various processes associated with a real storage manager are responsible for keeping the queue sections in balance, updating the queue sections, and removing entries from the queue).

Regarding Claim 17, the combined teachings of Gross, Horvitz, and Kurapati disclose the non-transitory computer-readable medium according to claim 15.
Gross further teaches wherein the stored program is further executable by the processor to perform: obtaining newly added usage data ([0748]: In some embodiments, each record within the application 1 usage data table 335-1 contains one or more usage entries containing usage data collected while a user interacts with application 1 (e.g., every time the user launches application 1, a new usage entry is created to store collected usage data)).
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “adding a queue element including the newly added usage data and content identification information indicated by the newly added usage data to the tail of the user status queue.”
On the other hand, in the same field of endeavor, Hoang teaches adding a queue element including the newly added usage data and content identification information indicated by the newly added usage data to a tail of the user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104; [0046]: FIG. 15 shows the procedure 1500 for adding a queue entry 116 in this implementation of the invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Hoang to include “adding a queue element including the newly added usage data and content identification information indicated by the newly added usage data to a tail of the user status queue”.
	The motivation for doing so would be to indicate a newly available storage location, as recognized by Hoang ([Abstract] of Hoang: A new entry is added to the last queue section to indicate a newly available corresponding storage location).

Regarding Claim 18, the combined teachings of Gross, Horvitz, and Kurapati disclose the non-transitory computer-readable medium according to claim 17.
Gross further teaches wherein the stored program is further executable by the processor to perform: 
determining whether the content identification information indicated by the newly added usage data is included in the user status queue ([0230]: The method further includes: determining whether the content item is currently available on the electronic device); 
deleting, one of the queue elements in the user status queue based on the content identification information indicated by the newly added usage data being included in the user status queue, the one of the queue elements including the content identification information indicated by the newly added usage data ([1063]: In some implementations, when a client application is removed (e.g., deleted, uninstalled) from mobile device 31_100, attributes created by the client application can be deleted from mobile device 31_100. Moreover, when the client application is removed, event data associated with the client application can be deleted).
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “updating the user status queue by sequentially moving forward the queue elements located after the deleted queue element in the user status queue; and adding the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue.”
On the other hand, in the same field of endeavor, Hoang teaches
updating the user status queue by sequentially moving forward the queue elements located after the deleted queue element in the user status queue ([0067] When a random existing entry 116 is dequeued from a queue section 108, the remaining entries 116 on the section 108 are reorganized by shifting entries 116 that were in front of (i.e., older than) the dequeued entry 116 into the place of the dequeued entry 116); and 
adding the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Hoang to include “updating the user status queue by sequentially moving forward the queue elements located after the deleted queue element in the user status queue; and adding the queue element including the newly added usage data and the content identification information indicated by the newly added usage data to the tail of the updated user status queue.”
The motivation for doing so would be to keep the queue sections in balance, as recognized by Hoang ([0041] of Hoang: Various processes associated with a real storage manager are responsible for keeping the queue sections in balance, updating the queue sections, and removing entries from the queue).

Claims 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20160360382 A1, hereinafter Gross) in view of Horvitz (US 6021403 A) and Kurapati (US 20160086222 A1), and  in further view of Hoang et al. (US 20030163644 A1, hereinafter Hoang) and Bird et al. (US 20170019836 A1, hereinafter Bird).

Regarding Claim 5 the combined teachings of Gross, Horvitz, and Kurapati disclose the method according to claim 1.
Gross further teaches wherein a queue length of the user status queue exceeds a length threshold (See Gross, [2316]: FIG. 41_9 is a flow diagram of one embodiment of a process 41_900 to index an application state by an application state indexing service… If the number of occurrences is greater than the threshold, process 41_900 sends a request at block 41_908 for the full application state to the device that sent the last application state indication), and the method further comprises:
obtaining newly added usage data (See Gross, [0748]: In some embodiments… every time the user launches application 1, a new usage entry is created to store collected usage data)); 
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “deleting one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue; updating the user status queue by sequentially moving forward the other queue elements in the user status queue” and “inserting a queue element including the newly added usage data and content identification information indicated by the newly added usage data at a tail of the user status queue”
On the other hand, in the same field of endeavor, Bird teaches
deleting one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue (Fig. 3; [0033]: The system removes a device from the queue (step 304). The removed device can be a device at a front of the queue); 
updating the user status queue by sequentially moving forward the other queue elements in the user status queue (Fig. 3; [0035]: The system shifts devices within the queue (step 308). Once a device is removed, the system can shift every other device in the queue up a position in the queue; Figs. 11 and 12; [0074]: The update process 120 for the sectioned ordered queue 104)); and
Additionally, Hoang teaches inserting a queue element including the newly added usage data and content identification information indicated by the newly added usage data at the tail of the updated user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Bird to include “deleting one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue; updating the user status queue by sequentially moving forward the other queue elements in the user status queue” and the teaching of Hoang to include “inserting a queue element including the newly added usage data and content identification information indicated by the newly added usage data at a tail of the user status queue”
The motivation for doing so would be to maintain a consistent and reasonable number of elements in the queue, as recognized by Hoang ([0041] of Hoang: To ensure satisfactory results from queue manipulation processing, it is important to maintain a consistent and reasonable number of elements 116 on each section 108 of the queue 104).

Regarding Claim 11, the combined teachings of Gross, Horvitz, and Kurapati disclose the method according to claim 7.
Gross further teaches wherein a queue length of the user status queue exceeds a length threshold (See Gross, [2316]: FIG. 41_9 is a flow diagram of one embodiment of a process 41_900 to index an application state by an application state indexing service… If the number of occurrences is greater than the threshold, process 41_900 sends a request at block 41_908 for the full application state to the device that sent the last application state indication), and the processing circuitry is further configured to:
obtain newly added usage data (See Gross, [0748]: In some embodiments… every time the user launches application 1, a new usage entry is created to store collected usage data)); 
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “delete one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue; update the user status queue by sequentially move forward the other queue elements in the user status queue” and “insert a queue element including the newly added usage data and content identification information indicated by the newly added usage data at the tail of the user status queue”
On the other hand, in the same field of endeavor, Bird teaches
delete one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue (Fig. 3; [0033]: The system removes a device from the queue (step 304). The removed device can be a device at a front of the queue)); 
update the user status queue by sequentially move forward the other queue elements in the user status queue (Fig. 3; [0035]: The system shifts devices within the queue (step 308). Once a device is removed, the system can shift every other device in the queue up a position in the queue; Figs. 11 and 12; [0074]: The update process 120 for the sectioned ordered queue 104)); and
Additionally, Hoang teaches insert a queue element including the newly added usage data and content identification information indicated by the newly added usage data at the tail of the updated user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Bird to include “delete one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue; update the user status queue by sequentially move forward the other queue elements in the user status queue’  and the teaching of Hoang to include “insert a queue element including the newly added usage data and content identification information indicated by the newly added usage data at the tail of the user status queue”
The motivation for doing so would be to maintain a consistent and reasonable number of elements in the queue, as recognized by Hoang ([0041] of Hoang: To ensure satisfactory results from queue manipulation processing, it is important to maintain a consistent and reasonable number of elements 116 on each section 108 of the queue 104).
 
Regarding Claim 19, the combined teachings of Gross, Horvitz, and Kurapati disclose the non-transitory computer-readable medium according to claim 15.
Gross further teaches wherein a queue length of the user status queue exceeds a length threshold (See Gross, [2316]: FIG. 41_9 is a flow diagram of one embodiment of a process 41_900 to index an application state by an application state indexing service… If the number of occurrences is greater than the threshold, process 41_900 sends a request at block 41_908 for the full application state to the device that sent the last application state indication), and the stored program is further executable by the processor to perform: 
obtaining newly added usage data (See Gross, [0748]: In some embodiments… every time the user launches application 1, a new usage entry is created to store collected usage data))
However, the combined teachings of Gross, Horvitz, and Kurapati do not teach “deleting one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue; updating the user status queue by sequentially moving forward the other queue elements in the user status queue” and “inserting a queue element including the newly added usage data and content identification information indicated by the newly added usage data at the tail of the updated user status queue”.
On the other hand, in the same field of endeavor, Bird teaches
deleting one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue (Fig. 3; [0033]: The system removes a device from the queue (step 304). The removed device can be a device at a front of the queue); 
updating the user status queue by sequentially moving forward the other queue elements in the user status queue (Fig. 3; [0035]: The system shifts devices within the queue (step 308). Once a device is removed, the system can shift every other device in the queue up a position in the queue; Figs. 11 and 12; [0074]: The update process 120 for the sectioned ordered queue 104); and
Additionally, Hoang teaches inserting a queue element including the newly added usage data and content identification information indicated by the newly added usage data at the tail of the updated user status queue ([0045]: In this implementation, when a new entry 116 is to be put on the queue 104, it is always assigned a lowest weight factor value and put at the end of the queue 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gross, Horvitz, and Kurapati to incorporate the teachings of Bird to include “deleting one of the queue elements in the user status queue, the one of the queue elements being located in a front of the user status queue; updating the user status queue by sequentially moving forward the other queue elements in the user status queue” and the teaching of Hoang to include “inserting a queue element including the newly added usage data and content identification information indicated by the newly added usage data at the tail of the user status queue”
The motivation for doing so would be to keep the queue sections in balance, as recognized by Hoang ([0041] of Hoang: Various processes associated with a real storage manager are responsible for keeping the queue sections in balance, updating the queue sections, and removing entries from the queue).



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168